DETAILED ACTION
This office action is in response to communication filed on February 7, 2022.

Response to Amendment
Amendments filed on February 7, 2022 have been entered.
The drawings have been amended.
The specification has been amended.
Claims 1-4 and 6-9 have been amended.
Claims 1-9 have been examined

Response to Arguments
Applicant’s arguments, see Remarks (p. 9), filed on 02/07/2022, with respect to the objection to the drawings have been fully considered. In view of the amendments, the objection has been withdrawn.

Applicant’s arguments, see Remarks (p. 9), filed on 02/07/2022, with respect to the objections to the specification have been fully considered. In view of the amendments, the objections have been withdrawn. 

Applicant’s arguments, see Remarks (p. 10), filed on 02/07/2022, with respect to the objections to claims 1-4 and 6-9 have been fully considered. In view of the amendments, the objections have been withdrawn.


Applicant’s arguments, see Remarks (p. 10-11), filed on 02/07/2022, with respect to the rejection of claims 1-9 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph have been fully considered. In view of the amendments, the rejection has been withdrawn. 

Applicant’s arguments, see Remarks (p. 10-11), filed on 02/07/2022, with respect to the rejections of claims 1-9 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph have been fully considered. In view of the amendments and applicant’s arguments, the rejections have been withdrawn.
Essentially, the examiner submits that applicant has made of record that “computing reverse time migration (RTM) is a standard practice in the art of seismic data processing so that one skilled artisan would readily understand the method and process for such a computing step. In other words, the claimed method is directed toward a workflow that includes the standard RTM as a specific step while the RTM step is an industrial standard known to the skilled artisan, who can readily practice the RTM step in the claimed invention” (see Remarks, p. 10).

Drawings
The drawings were received on 02/07/2022.  These drawings are acceptable.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Zhi Yang (Allen) Xue (Reg. No. 56474), applicant’s representative, on 02/16/2022.
The application has been amended as follows: 

Regarding the Specification.
P. 16, lines 8-9: Language “… This is one motivation for developing a computer-implemented method that can relay an accurate imaging systems and models” is replaced by “… This is one motivation for developing a computer-implemented method that can relay 
P. 17, line 10: Language “… and also satisfies some other criteria” should read “and also needs to satisfy some other criteria”.

Regarding claim 1.
Claim language is replaced by:
“A computer-implemented, reverse time migration method, pre-programmed on a non-transitory computer readable device coupled to a memory resource configured to execute the computer-implemented, reverse time migration method using a 3D Laplacian operator, a low-pass wavenumber filtering in [[a]] 2D-lateral space directions, and a low-a 3D space domain in x, y, and z directions of a survey region, the method comprising: 
retrieving a source wavelet, a set of input parameter models, and seismic data from receiving sensors of the survey region having the 3D space domain in the x, y, and z directions by the non-transitory computer readable device using a telemetry device; 
storing the source wavelet, the set of input parameter models, and the seismic data from the survey region to the memory resource;
retrieving the source wavelet, the set of input parameter models, and the seismic data from the memory resource by the non-transitory computer readable device; 
computing an integral algorithm by the non-transitory computer readable device using the source wavelet retrieved from the memory resource; 
generating a new source wavelet from the integral algorithm by the non- transitory computer readable device; 
storing the new source wavelet to the memory resource by the non- transitory computer readable device; 
setting a user-defined, cut-off effective frequency band, for the seismic data on the non-transitory computer readable device; 
storing the user-defined, cut-off effective frequency band to the memory resource by the non-transitory computer readable device; 
retrieving the user-defined, cut-off effective frequency band, the new source wavelet, the set of input parameter models, and the seismic data, from the memory resource by the non-transitory computer readable memory device;

generating a raw and stacked image, in the 3D space domain in the x, y, and z directions of the survey region by the non-transitory computer readable device from the reverse time migration; 
storing the raw and stacked image, in the 3D space domain in the x, y, and z directions of the survey region, to the memory resource by the non-transitory computer readable device; 
retrieving the raw and stacked image from the memory resource by the non- transitory computer readable device; 
computing a 3D Laplacian algorithm in wavenumber domains in the x, y, and z directions and a 2D low- pass wavenumber filtering algorithm in lateral wavenumber domains in the x and y directions, by the non-transitory computer readable device using the raw and stacked image; 
generating a new image of the survey region, by the non-transitory computer readable device from the 3D Laplacian algorithm in the wavenumber domains in the x, y, and z directions and the 2D low-pass wavenumber filtering algorithm in the lateral wavenumber domains in the x and y directions; 
storing the new image of the survey region, to the memory resource by the non-transitory computer readable device; 
retrieving the new image of the survey region, from the memory resource by the non-transitory computer readable device; 

generating a depth to time converted image in the time domain of the survey region, by the non-transitory computer readable device;
storing the depth to time converted image in the time domain of the survey region to the memory resource by the non-transitory computer readable device; 
retrieving the depth to time converted image in the time domain of the survey region from the memory resource, by the non-transitory computer readable resource;
setting a maximum value of the user-defined, cut-off effective frequency band to an expression fmax by the non-transitory computer readable device; 
computing [[a]] the low-pass frequency filtering of the depth to time converted image in the time domain of the survey region, using the maximum value of the user-defined, cut-off effective frequency band fmax by the non-transitory computer readable device; 
generating a low-pass frequency filtered image in the time domain of the survey region, from the low-pass frequency filtering by the non-transitory computer readable device; 
storing the low-pass frequency filtered image in the time domain of the survey region, to the memory resource by the non-transitory computer readable device;
retrieving the low-pass frequency filtered image in the time domain of the survey region from the memory resource, by the non-transitory computer readable device;

generating the final stacked image in the 3D space domain in the x, y, and z directions of the survey region, by the non-transitory computer readable device; 
storing the final stacked image in the 3D space domain in the x, y, and z directions of the survey region, to the memory resource, by the non-transitory computer readable device; and 
outputting the final stacked image in the 3D space domain in the x, y, and z directions of the survey region, to a display on a computer system device”.

Regarding claim 2.
Claim language is replaced by:
 “The computer-implemented, reverse time migration method of claim 1, wherein the set of input parameter models from the step of retrieving the source wavelet, the set of input parameter models, and the seismic data from the receiving sensors of the survey region having the 3D space domain in the x, y, and z directions by the non-transitory computer readable device using the telemetry device, further comprises a velocity model in a depth interval, and anisotropy parameter models in the depth interval generated using Tomography Inversion, or Full Waveform Inversion”.

Regarding claim 4.

 “The computer-implemented, reverse time migration method of claim 1, wherein the step
of computing the integral algorithm by the non-transitory computer readable device using
the source wavelet retrieved from the memory resource further comprises an expression:             
                
                    
                        s
                    
                    
                        '
                    
                
                
                    
                        t
                    
                
                =
                 
                
                    
                        ∫
                        
                            -
                            ∞
                        
                        
                            t
                        
                    
                    
                        s
                        (
                        t
                        '
                        )
                        d
                        t
                        '
                    
                
            
        , wherein             
                s
                
                    
                        
                            
                                t
                            
                            
                                '
                            
                        
                    
                
            
         represents the source wavelet”.

Regarding claim 5.
Claim language is replaced by:
 “The computer-implemented, reverse time migration method of claim 1, wherein the step of setting the user-defined, cut-off effective frequency band for the 

Regarding claim 6.
Claim language is replaced by:
 “The computer-implemented, reverse time migration method of claim 1, wherein the step of generating the raw and stacked image, in the 3D space domain in the x, y, and z directions of the survey region by the non-transitory computer readable device from the 

Regarding claim 7.
Claim language is replaced by:
the x, y, and z directions, and the 2D low-pass wavenumber filtering algorithm in the lateral wavenumber domains in the x and y directions, by the non-transitory computer readable device using the raw and stacked image, further comprises an expression:
            
                F
                T
                
                    
                        -
                        ∆
                        P
                        
                            
                                x
                                ,
                                y
                                ,
                                z
                            
                        
                    
                
                =
                (
                
                    
                        k
                    
                    
                        x
                    
                    
                        2
                    
                
                +
                
                    
                        k
                    
                    
                        y
                    
                    
                        2
                    
                
                +
                
                    
                        k
                    
                    
                        z
                    
                    
                        2
                    
                
                )
                
                    
                        P
                    
                    ~
                
                (
                
                    
                        k
                    
                    
                        x
                    
                
                ,
                
                    
                        k
                    
                    
                        y
                    
                
                ,
                
                    
                        k
                    
                    
                        z
                    
                
                )
            
        ,
wherein             
                F
                T
                
                    
                        -
                        ∆
                        P
                        
                            
                                x
                                ,
                                y
                                ,
                                z
                            
                        
                    
                
            
         represents a 3D Fast Fourier Transform in the wavenumber domains of a negative Laplacian operation of the raw and stacked image P(x, y, z),             
                
                    
                        P
                    
                    ~
                
                (
                
                    
                        k
                    
                    
                        x
                    
                
                ,
                
                    
                        k
                    
                    
                        y
                    
                
                ,
                
                    
                        k
                    
                    
                        z
                    
                
                )
            
         represents a 3D Fourier Transform of P(x, y, z), and kx, ky, kz correspond to the x, y and z directions, respectively”.

Regarding claim 8.
Claim language is replaced by:
 “The computer-implemented, reverse time migration method of claim 1, wherein the step of converting the new image of the survey region, from the depth domain to the time domain, using the set of input parameter models, and the anti-aliasing filter in the time domain, by the non-transitory computer readable device, further comprises            
                d
                t
                ≤
                
                    
                        1
                    
                    
                        2
                        
                            
                                f
                            
                            
                                m
                                a
                                x
                            
                        
                    
                
            
        , wherein fmax represents the maximum value of the user-defined, cut-off effective frequency band”.

Regarding claim 9.
Claim language is replaced by:
by the non-transitory computer readable device, further comprises             
                d
                z
                ≤
                
                    
                        
                            
                                v
                            
                            
                                m
                                i
                                n
                            
                        
                    
                    
                        4
                        
                            
                                f
                            
                            
                                m
                                a
                                x
                            
                        
                    
                
            
        , wherein fmax represents the maximum value of the user-defined, cut-off effective frequency band, and Vmin is a minimum velocity in the velocity model”.

Examiner’s Note
Claims 1-9 were evaluated for patent eligibility under 35 U.S.C. 101 using the SUBJECT MATTER ELIGIBILITY TEST FOR PRODUCTS AND PROCESSES described in the 2019 Revised Patent Subject Matter Eligibility Guidance to determine patent eligibility under 35 U.S.C. 101. 
Essentially, the examiner submits that under step 2A of the Subject Matter Eligibility Test, claim 1 is not directed to a judicial exception because the claim integrates the recited judicial exception into a practical application by reciting an additional element (or combination of additional elements) that reflects an improvement to other technology or technical field (e.g., generating a stacked image in 3D space domain directions x, y, and z of a survey region), therefore the claim is eligible at Prong Two of the Revised Step 2A (see 2019 Revised Patent Subject Matter Eligibility Guidance – Revised Step 2A, see also MPEP 2106.05(b)).
Regarding the dependent claims 2-9, they were found to be patent eligible under 35 U.S.C. 101 by incorporating the eligible subject matter of their corresponding independent claim.

Allowable Subject Matter
Claims 1-9 are distinguished over the prior art of record for the following reasons: 
Regarding claim 1.
Etgen (US 20100088035 A1) teaches:
A computer-implemented, reverse time migration method, pre-programmed on a non-transitory computer readable device coupled to a memory resource configured to execute the computer-implemented, reverse time migration method using a 3D Laplacian operator ([0013], [0015]: a computer is employed to perform seismic processes such as reverse-time migration using Laplacian operators, in order to obtain an image of a subsurface target (see [0022])), the method comprising:
retrieving a source wavelet, a set of input parameter models, and seismic data from receiving sensors of the survey region having the 3D space domain in the x, y, and z directions by a non-transitory computer readable device using a telemetry device ([0022]-[0033], [0036]-[0037], [0039]: data obtained from surveys is collected for storage, and used together with a stored model (Fig. 1, item 160) for producing imaging results by the computer; the examiner interprets data from surveys to be obtained by communications such as telemetry); 
storing the source wavelet, the set of input parameter models, and the seismic data from the survey region to the memory resource ([0022]-[0033], [0036]-[0037], [0039]: data obtained from surveys is collected for storage, and used together with a stored model (Fig. 1, item 160) for producing imaging results by the computer); 
retrieving the source wavelet, the set of input parameter models, and the seismic data from the memory resource by the non-transitory computer readable device ([0022]-data obtained from surveys is collected for storage, and used together with a stored model (Fig. 1, item 160) for producing imaging results by the computer); 
setting a user-defined, cut-off effective frequency band, for the seismic data on the non-transitory computer readable device ([0032]: the frequencies expected in the received data are part of the survey parameters); 
storing the user-defined, cut-off effective frequency band to the memory resource by the non-transitory computer readable device ([0032]: the frequencies expected in the received data are part of the survey parameters, which examiner interprets to be stored for appropriate processing of the survey data)
computing a reverse time migration by the non-transitory computer readable device using the user-defined, cut-off effective frequency band, the new source wavelet, the set of input parameter models, and the seismic data ([0043]-[0044], [0046]-[0047]: reverse-time migration techniques are performed on the seismic data);
generating a raw and stacked image, in the 3D space domain in the x, y, and z directions of the survey region by the non-transitory computer readable device from the reverse time migration ([0043]-[0044], [0046]-[0047]: image of the subsurface volume is obtained as part of the processing);
storing the raw and stacked image, in the 3D space domain in the x, y, and z directions of the survey region, to the memory resource by the non-transitory computer readable device ([0038], [0041], [0080]: examiner interprets the results to be stored for later retrieval and displaying); 
examiner interprets the results to be stored for later retrieval and displaying); 
computing a 3D Laplacian algorithm in wavenumber domains in the x, y, and z directions by the non-transitory computer readable device ([0085]: a pseudo Laplacian is performed in wavefield domain);
converting the new image of the survey region, from a depth domain to a time domain, by the non-transitory computer readable device ([0044]: transformations of seismic data between two different domains is performed).

Xu (US 20120075954 A1) teaches:
computing an integral algorithm by the non-transitory computer readable device using the source wavelet retrieved from the memory resource ([0073]: time integration of the source wavelet is performed using Laplacian operators during determination of 3D true amplitude migration for reverse time migration (see [0070])); 
generating a new source wavelet from the integral algorithm by the non- transitory computer readable device ([0073]: time integration of the source wavelet is performed using Laplacian operators during determination of 3D true amplitude migration for reverse time migration (see [0070])); 
storing the new source wavelet to the memory resource by the non- transitory computer readable device ([0073]: time integration of the source wavelet is performed using Laplacian operators during determination of 3D true amplitude migration for reverse time migration (see [0070]); examiner interprets this information to be stored for further processing).

Jing (US 20160341837 A1) teaches:
“Imaging techniques based on wave equations, such as Reverse-Time Migration (RTM), have been widely applied to image the subsurface for hydrocarbon exploration. RTM is a very high fidelity imaging method which is commonly applied in complex geology settings. It is also an expensive algorithm. Furthermore, the traditional RTM image suffers from low-wavenumber noise created by backscattering energy from high-contrast boundaries in the models used by the imaging algorithm” ([0004]: reverse time migration imaging techniques are widely applied; however, they suffer from low-wavenumber noise); and
“A method, including: obtaining, with a processor, a seismic image of a subsurface region from a computer memory; predicting, with a processor, a dip of the seismic image of the subsurface region; and removing, with a processor, noise or artifacts from the seismic image of the subsurface region by applying a dip-guided Laplacian filter, wherein the removing generates another seismic image of the subsurface region that has noise or artifacts removed relative to the seismic image of the subsurface region. In the method, the applying can include applying the dip-guided Laplacian filter along a normal direction of the seismic image of the subsurface region. In the method, the obtaining can further include: dividing RTM input seismic data by frequency squared; performing reverse-time migration by using source and receiving wave field cross-correlation imaging condition; and generating the seismic image of the subsurface region. a method for removing noise in seismic reverse time migration applies an RTM and a Laplacian filter).

Khalil (US 20150276956 A1) teaches:
“A device, medium and method for processing seismic data associated with a subsurface of the earth. The method includes a step of receiving seismic data (d) recorded with one or more seismic receivers; a step of processing the seismic data (d) with a first processing algorithm to obtain imaged seismic data (D); a step of constructing wave-fields (W) corresponding to the imaged seismic data (D) by solving a given wave equation, wherein the wave-fields (W) have an added axis (.tau.) which maps back spectral properties of the imaged seismic data to its pre-imaging state; and a step of processing the wave-fields (W) along the axis (.tau.) with a second processing algorithm” (Abstract: a method for processing seismic data includes application of RTM techniques (see [0006]) and Laplacian operators ([0039])).

The closest prior art of record, taken individually or in combination, fail to teach or suggest:
“A computer-implemented, reverse time migration method, pre-programmed on a non-transitory computer readable device coupled to a memory resource configured to execute the computer-implemented, reverse time migration method using a 3D Laplacian operator, a low-pass wavenumber filtering in a 2D-lateral space directions, and a low-
retrieving the user-defined, cut-off effective frequency band, the new source wavelet, the set of input parameter models, and the seismic data, from the memory resource by the non-transitory computer readable memory device; 
computing a 3D Laplacian algorithm in wavenumber domains in the x, y, z directions, and a 2D low-pass wavenumber filtering algorithm in lateral wavenumber domains in the x and y directions, by the non-transitory computer readable device using the raw and stacked image; 
generating a new image of the survey region, by the non-transitory computer readable device from the 3D Laplacian algorithm in the wavenumber domains in the x, y, and z directions, and the 2D low-pass wavenumber filtering algorithm in the lateral wavenumber domains in the x and y directions; 
storing the new image of the survey region, to the memory resource by the non-transitory computer readable device; 
retrieving the new image of the survey region, from the memory resource by the non-transitory computer readable device; 
converting the new image of the survey region, from a depth domain to a time domain, using the set of input parameter models, and an anti-aliasing filter in the time domain, by the non-transitory computer readable device; 
generating a depth to time converted image in the time domain of the survey region, by the non-transitory computer readable device; 

retrieving the depth to time converted image in the time domain of the survey region from the memory resource, by the non-transitory computer readable resource; 
setting a maximum value of the user-defined, cut-off effective frequency band to an expression fmax by the non-transitory computer readable device; 
computing a low-pass frequency filtering of the depth to time converted image in the time domain of the survey region, using the maximum value of the user-defined, cut-off effective frequency band fmax by the non-transitory computer readable device; 
generating a low-pass frequency filtered image in the time domain of the survey region, from the low-pass frequency filtering by the non-transitory computer readable device; 
storing the low-pass frequency filtered image in the time domain of the survey region, to the memory resource by the non-transitory computer readable device; 
retrieving the low-pass frequency filtered image in the time domain of the survey region from the memory resource, by the non-transitory computer readable device; 
converting the low-pass frequency filtered image in the time domain of the survey region from the time domain to the depth domain, using the set of input parameter models, and an anti-aliasing filter in the z direction of the survey region, by the non-transitory computer readable device; 
generating the final stacked image in the 3D space domain in the x, y, and z directions of the survey region, by the non-transitory computer readable device; 

outputting the final sacked image in the 3D space domain in the x, y, and z directions of the survey region, to a display on a computer system device,”
in combination with all other limitations within the claim, as claimed and defined by applicant.

Regarding claims 2-9.
They are allowed due to incorporation of the allowable subject matter recited in their independent claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINA CORDERO whose telephone number is (571)272-9969.  The examiner can normally be reached on 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANDREW SCHECHTER can be reached on 571-272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/LINA M CORDERO/Primary Examiner, Art Unit 2857